DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Elections/Restrictions
	Applicant’s election of Invention I, drawn to claims 1-9, as well as applicant’s election of Species 1, directed to General Formula (1), in the reply filed on 08/02/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/22/2022.
	Claims 1-9 have been fully considered in examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the phrase “a total mass of a composition” generates confusion. The use of the word “a” with “composition” is unclear, as it is not clear if this is referencing the composition recited in the preamble or if an entirely different composition is being referenced. To correct, the examiner suggests changing each instance of the phrase in claim 1 to say, “a total mass of the composition.”
Furthermore, in claim 1, the phrase “surface tension is 25 mN/m or higher…” is unclear. It is not apparent exactly which surface tension is being claimed here – the surface tension of the entire ink, the surface tension of the surfactant, or the surface tension of the solvent? Based on applicant’s specification, para. [0027], the examiner believes applicant was referencing the surface tension of the entire ink with this limitation. To correct, the examiner suggests changing the phrase in claim 9 to say: “surface tension of the ink is 25 mN/m…” Claims 2-9 are rejected by virtue of their dependency on claim 1.
In claim 7, the phrase “wherein the surfactant has a perfluoroalkyl group in the molecule” is unclear. It is not apparent exactly what molecule is being referenced by the phrase “the molecule”. There is no previous mention of a “molecule” in the claims; as a result, there is insufficient antecedent basis for this limitation in the claim. To correct, the examiner suggests changing the phrase to say: “wherein the surfactant has a perfluoroalkyl group.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or   nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Itabashi (JP2009029880A). The attached machine translation for Itabashi is referenced below.
Regarding claim 1, Itabashi teaches an ink composition (“The present invention relates to an ink composition”) (see pg. 1, para. 3) comprising: 
• a coloring material (“The gist of the present invention is a ballpoint pen ink composition containing at least a colorant…”) (see pg. 2, para. 10) (see Example 1, which contains at least one colorant, Bali First Black # 3802) (pg. 7 para. 4-16),
• an organic solvent (“The gist of the present invention is a ballpoint pen ink composition containing at least…a solvent”) (see pg. 2, para. 10) (see Example 1, which contains at least two solvents, ethylene glycol monophenyl ether and benzyl alcohol, which are both organic solvents) (see pg. 7 para. 4-16), and 
• a surfactant having a fluorine atom in a molecule (“The gist of the present invention is a ballpoint pen ink composition containing at least a colorant…and a fluorosurfactant”) (see pg. 2, para. 10) (fluorosurfactants are surfactants containing fluorine) (see Example 1, which contains a fluorosurfactant, F-top 123B) (pg. 7 para. 4-16). 
However, Itabashi fails to explicitly teach in Example 1 an ink composition comprising water and an organic solvent represented by the General Formula (1) with a ClogP value ranging from 0.5 to 2.7, wherein in General Formula (1), R1’s each independently represent a hydrogen atom or a methyl group, R2 represents a linear or branched hydrocarbon group having 4 to 9 carbon atoms or an aryl group having 6 to 10 carbon atoms, and n represents an integer of 1 to 3.
[AltContent: ]Despite this, Itabashi does teach that the ink composition can include a multitude of different solvents, including water, ethylene glycol monophenyl ether, benzyl alcohol, and more, and that these solvents can be added in a combination of two or more in the ink composition (“The solvent can be used without limitation as long as it is a solvent that can be normally used for ink for ballpoint pens. For example, water… ethylene glycol monophenyl ether… benzyl alcohol”) (see pg. 5, para. 6 and pg. 6, para. 1) (“These [solvents] may be used singly or as a mixture of two or more”) (see pg. 6, para. 1). Additionally, at least one of these solvents disclosed by Itabashi, ethylene glycol monohexyl ether, is a solvent represented by the General Formula (1) with a ClogP value of 0.5 to 2.7,  (see pg. 5, para. 6 of Itabashi; also see para. 0044 of applicant’s specification, which discloses ethylene glycol monohexyl ether as a solvent represented by the General Formula (1) with a ClogP value of 1.9). The structure of ethylene glycol monohexyl ether is shown below for further clarity: 
[AltContent: textbox (R2 = Linear hydrocarbon group having 6 carbon atoms)][AltContent: textbox (R1 = Hydrogen
n = 1)][AltContent: ]	



    PNG
    media_image1.png
    112
    920
    media_image1.png
    Greyscale

Figure I. Chemical structure of ethylene glycol monohexyl ether, with labels highlighting the structure’s relation to General Formula (1).

Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the invention to substitute the ethylene glycol monophenyl ether and benzyl alcohol solvents in Example 1 of Itabashi with water and the ethylene glycol monohexyl ether solvent (i.e., a solvent represented by the General Formula (1) with a ClogP value of 1.9 that falls in the range of 0.5 to 2.7) disclosed by Itabashi, as the substitution of art-recognized equivalents has been shown to be within the level of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP § 2143. In this case, water, ethylene glycol monophenyl ether, benzyl alcohol, and ethylene glycol monohexyl ether are predictable interchangeable equivalents, i.e., all are organic compositions that are disclosed by Itabashi to be organic solvents in an ink composition, and thus it would have been obvious for a person of ordinary skill to perform the above substitution.
Next, while Example 1 of modified Itabashi teaches the ink composition described above, Itabashi fails to explicitly teach in Example 1 a content of the organic solvent represented by General Formula (1) having a ClogP value ranging from 0.5 to 2.7 (hereinafter simply referred to as “solvent represented by General Formula (1)”) as ranging from 1.0% by mass or more and less than 5.0 mass% with respect to a total mass of the composition. 
Despite this, Itabashi does teach that the ink composition can include two or more solvents, and that the total wt% of the solvents ranges from 1-50 wt% based on a total amount of the ink composition (“These [solvents] may be used singly or as a mixture of two or more, and the blending amount is 1% by weight or more and 50% by weight or less based on the total amount of the ink composition”) (see pg. 6, para. 1). 
Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the invention to set the wt% range of the water and the organic solvent in Example 1 of modified Itabashi to be in a range of 1-50%, as Itabashi teaches that the combined solvent wt% can fall anywhere within this range. Furthermore, this modification would result in the individual solvents falling somewhere between this generic range of 1-50 wt% above, which overlaps the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.	
	Next, while Example 1 of modified Itabashi teaches the ink composition described above, Itabashi fails to explicitly teach in Example 1 a content of the surfactant ranging from 0.001 mass% or more and less than 0.1 mass% with respect to the total mass of the ink composition.
Despite this, Itabashi does teach the amount of the fluorosurfactant can range from 0.01 wt% to 2 wt% based on the total amount of the ink composition (“The amount of [fluorine-type surfactant] used is…0.01% to 2% by weight…based on the total amount of the ink composition”) (see pg. 3, para. 6). 
Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the invention to set the wt% range of the fluorosurfactant in Example 1 of modified Itabashi, F-top 123B, to fall within the generic range above, as Itabashi teaches that the fluorosurfactant can fall anywhere within this range. Furthermore, this range of 0.01 wt% to 2 wt% overlaps the fluorosurfactant range claimed in claim 1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.	
	Next, while Example 1 of modified Itabashi teaches the ink composition described above, Itabashi fails to explicitly teach the ink composition of Example 1 as having a surface tension of 25 mN/m or higher and lower than 35 mN/m. However, surface tension is notably an inherent property of a composition. Since Example 1 of modified Itabashi is the same composition as the one claimed, it would necessarily have the same properties (see MPEP § 2112.01, II), and would thus have a surface tension value that falls within the claimed range. Moreover, when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference necessarily or inherently possesses properties which anticipate or render obvious the claimed invention, the examiner has a basis for shifting the burden of proof to the applicant. See In re Fitzgerald. See MPEP § 2112-2112.02.
Next, while Example 1 of modified Itabashi teaches the ink composition described above, Itabashi fails to explicitly teach an ink wherein an interfacial tension with a substrate in a case of coming into contact with the substrate having a surface energy of 68 mN/m is 25 mN/m or higher and lower than 60 mN/m. However, the interfacial tension of an ink with respect to a substrate having a surface energy of 68 mN/m is notably an inherent property of the ink composition. Since Example 1 of modified Itabashi is the same composition as the one claimed, it would necessarily have the same properties (see MPEP § 2112.01, II), and would thus have an interfacial tension value that falls within the claimed range. Moreover, when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference necessarily or inherently possesses properties which anticipate or render obvious the claimed invention, the examiner has a basis for shifting the burden of proof to the applicant. See In re Fitzgerald. See MPEP § 2112-2112.02. 
Next, the phrase “ink jet recording” as used in the preamble of claim 1 is interpreted as a statement of intended use that does not result in a structural difference between the claimed invention and the ink of Example 1 of modified Itabashi. Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115. 
Regarding claim 2, modified Itabashi teaches the ink composition as discussed above in claim 1, including modified Example 1 (see pg. 7, para. 4-16 as modified as discussed above). However, Itabashi fails to explicitly teach in Example 1 an ink composition wherein the interfacial tension is 40 mN/m or higher and lower than 60 mN/m. Despite this, the interfacial tension of an ink is notably a property of the ink composition. Since Example 1 of modified Itabashi is the same composition as the one claimed, it would necessarily have the same properties (see MPEP § 2112.01, II), and would thus have an interfacial tension value that falls within the claimed range. Moreover, when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference necessarily or inherently possesses properties which anticipate or render obvious the claimed invention, the examiner has a basis for shifting the burden of proof to the applicant. See In re Fitzgerald. See MPEP § 2112-2112.02. 
Regarding claim 3, modified Itabashi teaches the ink composition as discussed above in claim 1, including modified Example 1, which includes ethylene glycol monohexyl ether as a substituted solvent (see pg. 7, para. 4-16 as modified as discussed above in claim 1). Ethylene glycol monohexyl ether is an organic solvent represented by General Formula (1), as discussed above (see Figure I above; also see applicant’s specification, para. 0044), thus resulting in the claim 3 limitation to be met. 
	Regarding claim 4, modified Itabashi teaches the ink composition as discussed above in claim 1, including modified Example 1, which includes ethylene glycol monohexyl ether as a substituted solvent (see pg. 7, para. 4-16 as modified as discussed above in claim 1). Ethylene glycol monohexyl ether is an organic solvent represented by General Formula (1), wherein R2 is a linear hydrocarbon group having 6 carbon atoms, which falls within the claimed range (see Figure I above; also see applicant’s specification, para. 0044), thus resulting in the claim 4 limitation to be met. 
	Regarding claim 5, modified Itabashi teaches the ink composition as discussed above in claim 1, including modified Example 1, which includes ethylene glycol monohexyl ether as a substituted solvent (see pg. 7, para. 4-16 as modified as discussed above in claim 1). Ethylene glycol monohexyl ether is an organic solvent with a ClogP value of 1.9, as disclosed by applicant in their specification in para. 0044. This ClogP value of 1.9 falls within the claimed range, thus resulting in the claim 5 limitation to be met.
Regarding claim 6, modified Itabashi teaches the ink composition as discussed above in claim 1, including modified Example 1, which includes ethylene glycol monohexyl ether as a substituted solvent (see pg. 7, para. 4-16 as modified as discussed above in claim 1), thus resulting in the claim 6 limitation to be met.
Regarding claim 7, modified Itabashi teaches the ink composition as discussed above in claim 1, including a surfactant that has a perfluoroalkyl group (see F-top 123B surfactant in Example 1, which is an anionic surfactant having a perfluorooctyl (or perfluoroalkyl) sulfonic acid amide structure) (see pg. 7, para. 15).
Regarding claim 8, modified Itabashi teaches the ink composition as discussed above in claim 1, including the presence of an anionic surfactant (see F-top 123B surfactant in Example 1, which is an anionic surfactant having a perfluorooctyl sulfonic acid amide structure) (see pg. 7, para. 15).
Regarding claim 9, modified Itabashi teaches the ink composition discussed in claim 1 above, including modified Example 1 (see pg. 7, para. 4-16 and discussion above). However, Itabashi fails to explicitly teach the ink composition of Example 1 as having a surface tension that ranges from 28 mN/m to 33 mN/m. However, surface tension is notably an inherent property of a composition. Since Example 1 of modified Itabashi is the same composition as the one claimed, it would necessarily have the same properties (see MPEP § 2112.01, II), and would thus have a surface tension value that falls within the claimed range. Moreover, when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference necessarily or inherently possesses properties which anticipate or render obvious the claimed invention, the examiner has a basis for shifting the burden of proof to the applicant. See In re Fitzgerald. See MPEP § 2112-2112.02.

Claims 1-4, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (WO2012070243A1) (hereinafter referred to as simply “Mori”). Toyoda et al. (US20150112003A1) is used as evidence in claim 1. The attached machine translation for Mori is referenced below.
Regarding claim 1, Mori teaches an ink jet recording ink composition (“The purpose of the present invention is to provide an ink jet ink…”) (see Abstract) comprising: 
• a coloring material (“The present invention…comprises…a pigment”) (see Abstract) (see Example C-1, which contains a pigment dispersion containing a colorant, C.I. Pigment Blue 15:3) (pg. 14, para. 5-9),
• water (“The present invention…comprises water”) (see Abstract) (see Example C-1, which contains water) (pg. 14, para. 5-9),
• an organic solvent (“The present invention…comprises…an organic solvent”) (see Abstract) (see Example C-1, which contains a glycol ether organic solvent, dipropylene glycol monomethyl ether) (pg. 14, para. 5-9; also see Example C-1 in Table 1 on pg. 31 of untranslated Mori document; “DPGME” in Table 1 represents the dipropylene glycol monomethyl ether solvent),
• a surfactant having a fluorine atom in a molecule (“The present invention…comprises…a surfactant (A)…”) (see Abstract) (“The specific surfactant A…is not particularly limited, but among them, a…fluorine-based polymer surfactant is preferable”) (see pg. 6, para. 12) (see Example C-1, which contains a “fluorine-based surfactant”, MegaFace F-477) (see pg. 14, para. 8; also see Example C-1 in Table 1 on pg. 31 of untranslated Mori document; “MF477” in Table 1 is equivalent to MegaFace F-477; note that the machine translation lists the surfactant as being “MegaFac F-477” on pg. 14, para. 8, but the actual name of the surfactant is “MegaFace F-477,” as evidenced by Toyoda et al. (see Toyoda et al. at para. 0059) (i.e., the machine translation for Mori slightly misspells the actual name of the surfactant); hereinafter, the surfactant will be referred to by its proper name, “MegaFace F-477”, or its equivalent, “MF477”), wherein
• a content of the surfactant is 0.001 mass% or more and less than 0.1 mass% with respect to the total mass of the composition (“when the surfactant A is a fluoropolymer type surfactant, the amount of the surfactant A in the ink is more preferably 0.1% by mass or less) (see pg. 7, para. 10) (see Example C-1, which uses a fluorine-based surfactant, MF477, at a content of 0.005 mass% based on a total mass of the composition, which falls within the claimed range) (pg. 14, para. 5-9; also see Example C-1 in Table 1 on pg. 31 of untranslated Mori document), and
• a surface tension that is 25 mN/m or higher and lower than 35 mN/m (“The surface tension of the inkjet ink of the present invention is 25.0 mN/m or more and 35.0 mN/m or less”) (see pg. 12, para. 8). 
However, while Mori teaches the inkjet ink composition in Example C-1 as outlined above, Mori fails to explicitly teach in Example C-1 an inkjet ink composition comprising an organic solvent represented by General Formula (1) having a ClogP value ranging from 0.5 to 2.7.
[AltContent: ]Despite this, Mori does teach that multiple different types of solvents can be utilized in their ink, including glycol ethers like ethylene glycol monobutyl ether, diethylene glycol monobutyl ether, dipropylene glycol monomethyl ether, and triethylene glycol monobutyl ether (“In the ink of the present invention, it is particularly preferable to add glycol ethers…as organic solvents”) (see pg. 8, para. 2) (“Examples of glycol ethers include…. ethylene glycol monobutyl ether…diethylene glycol monobutyl ether, triethylene glycol monobutyl ether…dipropylene glycol monomethyl ether”) (see pg. 8, para. 3). At least three of the disclosed glycol ethers on pg. 8, para. 3 of Mori (ethylene glycol monobutyl ether, diethylene glycol monobutyl ether, and triethylene glycol monobutyl ether) are solvents represented by the General Formula (1) having a ClogP value that individually fall within the range from 0.5 to 2.7 (see applicant’s specification, para. 0044). The structures of ethylene glycol monobutyl ether, diethylene glycol monobutyl ether, and [AltContent: ]triethylene glycol monobutyl ether are shown below for further clarity:
[AltContent: textbox (R2 = Linear hydrocarbon group having 4 carbon atoms)][AltContent: textbox (R1 = Hydrogen
n = 1)][AltContent: ]	



    PNG
    media_image2.png
    79
    440
    media_image2.png
    Greyscale



Figure II. Chemical structure of ethylene glycol monobutyl ether, with labels highlighting the structure’s relation to General Formula (1).

[AltContent: textbox (R2 = Linear hydrocarbon group having 4 carbon atoms)][AltContent: ][AltContent: ][AltContent: textbox (R1 = Hydrogen
n = 2)]


    PNG
    media_image3.png
    68
    400
    media_image3.png
    Greyscale



Figure III. Chemical structure of diethylene glycol monobutyl ether, with labels highlighting the structure’s relation to General Formula (1).





[AltContent: ][AltContent: textbox (R1 = Hydrogen
n = 3)][AltContent: textbox (R2 = Linear hydrocarbon group having 4 carbon atoms)][AltContent: ]


    PNG
    media_image4.png
    56
    474
    media_image4.png
    Greyscale

Figure IV. Chemical structure of triethylene glycol monobutyl ether, with labels highlighting the structure’s relation to General Formula (1).

Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the invention to substitute the dipropylene glycol monomethyl ether solvent used in Example C-1 of Mori with at least one of the three solvents disclosed by Mori above (these three solvents are all represented by the General Formula (1) and have a ClogP value that each individually fall within the claimed range of 0.5 to 2.7; see applicant’s specification, para. 0044 and Figures II-IV above), as the substitution of art-recognized equivalents has been shown to be within the level of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP § 2143. In this case, all four solvents are predictable interchangeable equivalents, i.e., all are glycol ethers disclosed by Mori that can be used as organic solvents in an ink composition, and thus it would have been obvious to a person of ordinary skill to perform the above substitution.
Next, while Example C-1 of modified Mori teaches the ink composition described above, Mori fails to explicitly teach in Example C-1 a content of the organic solvent represented by General Formula (1) having ClogP value ranging from 0.5 to 2.7 (hereinafter simply referred to as “solvent represented by General Formula (1)”) as ranging from 1.0% by mass or more and less than 5.0 mass% with respect to a total mass of the composition. 
Despite this, Mori does teach the mass% of the solvents to range from 10-40% by mass based on the total amount of the ink (“the addition amount of the organic solvent with respect to the total mass of the ink is preferably 40.0% by mass or less including the β-alkoxypropionamides”) (see pg. 8, para. 13) (“the solvent content is preferably 10.0% by mass or more based on the total mass of the ink”) (see pg. 9, para. 1). When looking at Example C-1 of modified Mori, two other solvents are present alongside the glycol ether solvent: BDMPA (β-alkoxypropionamides 3-butoxy-N, N-dimethylpropionamide) at 5 mass%, and HDO (1,2-hexanediol) at 10 mass% (see Example C-1 in Table 1 on pg. 31 of untranslated Mori document; also see pg. 14, para. 8, which teaches the acronyms used in Table 1). As a result, based on the generic total solvent content range described above, the amount of the solvent represented by General Formula (1) that can be used in the ink of Example C-1 of modified Mori ranges from 0 to 25 mass% (40 – (5 + 10) = 25). 
Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the invention to set the mass% of the glycol solvent used in Example C-1 of modified Mori to be in a range of 0-25%, as Mori necessarily discloses that the solvent can fall anywhere within this range. Furthermore, this range of 0 to 25 mass% overlaps the mass% range for the organic solvent claimed in claim 1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.
While the specific surface tension of Example C-1 is not explicitly disclosed by Mori, the surface tension of the ink is notably an inherent property of the composition. Since modified Example C-1 of modified Mori is the same composition as the one claimed, it would necessarily have the same properties (see MPEP § 2112.01, II), and would thus have a surface tension value that falls within the claimed range. Moreover, when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference necessarily or inherently possesses properties which anticipate or render obvious the claimed invention, the examiner has a basis for shifting the burden of proof to the applicant. See In re Fitzgerald. See MPEP § 2112-2112.02).
Next, while Example C-1 of modified Mori teaches the ink composition described above, Mori fails to explicitly teach an ink wherein an interfacial tension with a substrate in a case of coming into contact with the substrate having a surface energy of 68 mN/m is 25 mN/m or higher and lower than 60 mN/m. However, the interfacial tension of an ink with respect to a substrate having a surface energy of 68 mN/m is notably an inherent property of the ink composition. Since Example C-1 of modified Mori is the same composition as the one claimed, it would necessarily have the same properties (see MPEP § 2112.01, II), and would thus have an interfacial tension value that falls within the claimed range. Moreover, when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference necessarily or inherently possesses properties which anticipate or render obvious the claimed invention, the examiner has a basis for shifting the burden of proof to the applicant. See In re Fitzgerald. See MPEP § 2112-2112.02. 
Regarding claim 2, modified Mori teaches the invention as discussed in claim 1 above, including modified Example C-1 (see pg. 14, para. 5-9; also see Example C-1 in Table 1 on pg. 31 of untranslated Mori document, and discussion above). While modified Example C-1 of modified Mori teaches the ink composition described above, Mori fails to explicitly teach an ink wherein the interfacial tension is 40 mN/m or higher and lower than 60 mN/m. However, the interfacial tension of an ink when coming into contact with a substrate is notably a property of the ink composition. Since Example C-1 of modified Mori is the same composition as the one claimed, it would necessarily have the same properties (see MPEP § 2112.01, II), and would thus have an interfacial tension value that falls within the claimed range. Moreover, when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference necessarily or inherently possesses properties which anticipate or render obvious the claimed invention, the examiner has a basis for shifting the burden of proof to the applicant. See In re Fitzgerald. See MPEP § 2112-2112.02. 
Regarding claim 3, modified Mori teaches the ink composition as discussed above in claim 1. As mentioned in claim 1 above, Mori discloses at least three possible solvents represented by General Formula (1) (ethylene glycol monobutyl ether, diethylene glycol monobutyl ether, and triethylene glycol monobutyl ether; see Figures II-IV above and applicant’s specification, para. 0044) that can be substituted as the solvent in the ink composition of Example C-1 (see pg. 8, para. 3; also see claim 1 analysis above); thus, the substitution of any one of these three potential solvents, as outlined in the claim 1 analysis above, would result in the claim 3 limitation to be met.  
	Regarding claim 4, modified Mori teaches the ink composition as discussed above in claim 1. As mentioned in claim 1 above, Mori discloses at least three possible solvents represented by General Formula (1) (ethylene glycol monobutyl ether, diethylene glycol monobutyl ether, and triethylene glycol monobutyl ether) that can be substituted as the solvent in the ink composition of Example C-1 (see pg. 8, para. 3; also see claim 1 analysis above). These three potential solvents all have R2 (according to the General Formula (1)) as a linear hydrocarbon group containing 4 carbon atoms, which falls within the claimed range of 4 to 9 carbon atoms (see Figures II-IV above); thus, the substitution of any one of these three potential solvents, as outlined in the claim 1 analysis above, would result in the claim 4 limitation to be met.  
Regarding claim 7, modified Mori teaches the ink composition as discussed above in claim 1, including modified Example C-1 (see pg. 14, para. 5-9; also see Example C-1 in Table 1 on pg. 31 of untranslated Mori document, and the discussion above). While modified Example C-1 of modified Mori teaches the ink composition described above, Mori fails to explicitly teach in Example C-1 an ink wherein the surfactant has a perfluoroalkyl group. 
	Despite this, Mori does teach that the surfactant in their ink composition preferably contains a perfluoroalkyl group (“Fluorine-based polymer surfactant means a compound in which a part or all of the hydrogen atom bonded to the carbon of the hydrophobic group of a normal surfactant is substituted with a fluorine atom. Of these, those having a perfluoroalkyl group in the molecule are preferred”) (see pg. 7, para. 3). Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the invention to substitute the MF477 fluorosurfactant in Example C-1 of Mori with a fluorosurfactant containing a perfluoroalkyl group, as Mori discloses that these types of fluorosurfactants can be utilized in their ink. The substitution of art-recognized equivalents is within the level of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP § 2143. 
Regarding claim 9, modified Mori teaches the invention as discussed above in claim 1. While the surface tension of Example C-1 is not explicitly disclosed by Mori, the surface tension of the ink is notably a property of the composition. Since Example C-1 of modified Mori is the same composition as the one claimed, it would necessarily have the same properties (see MPEP § 2112.01, II), and would thus have a surface tension value that falls within the claimed range. Moreover, when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference necessarily or inherently possesses properties which anticipate or render obvious the claimed invention, the examiner has a basis for shifting the burden of proof to the applicant. See In re Fitzgerald. See MPEP § 2112-2112.02).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (WO2012070243A1) (hereinafter referred to as simply “Mori”), as applied to claim 1 above, and further in view of Terada et al. (JP2015189775A) (hereinafter simply referred to as “Terada”). The attached machine translations for Terada and Mori are referenced below.
Regarding claim 5, modified Mori teaches the invention as discussed above in claim 1, including modified Example C-1 (see pg. 14, para. 5-9; also see Example C-1 in Table 1 on pg. 31 of untranslated Mori document, and discussion above). However, Mori fails to explicitly teach in modified Example C-1 an organic solvent, wherein the ClogP value of the organic solvent is 1.5 to 2.0. 
Terada teaches a solvent-based ink composition comprising a pigment, water, and at least one organic solvent that is preferably an alkylene glycol ether (“The solvent-based ink composition according to this embodiment is a solvent-based ink composition containing a base metal pigment, an organic solvent, and water”) (see pg. 7, para. 4). Terada further teaches that the solvent-based ink composition can include a fluorine-based surfactant (“The solvent-based ink composition according to the present embodiment may further include at least one surfactant selected from the group consisting of a fluorine-based surfactant and a silicone-based surfactant”) (see pg. 9, para. 5). Terada further teaches a multitude of possible alkylene glycol monoethers that can be used in the solvent-based ink composition, including ethylene glycol monobutyl ether, diethylene glycol monobutyl ether, triethylene glycol monobutyl ether, and dipropylene glycol monomethyl ether, all of which are solvents also disclosed by Mori, as discussed above (see pg. 7, para. 10 and pg. 8, para. 1 of Terada; all four of the above solvents are disclosed by Terada as potential solvents; also see pg. 8, para. 3 of Mori and the above discussion concerning these four solvents). Terada further discloses ethylene glycol monohexyl ether as a potential solvent (see pg. 7 para. 10 and pg. 8, para. 1 of Terada), which has a ClogP value of 1.9, which falls within the claimed range in claim 5 (see applicant’s specification, para. 0044). It is noted that ethylene glycol monohexyl ether is a compound represented by General Formula (I) (see Figure I above).
Terada is considered to be analogous to the claimed invention because Terada is related to a solvent-based ink composition containing a colorant, water, and a fluorosurfactant (see pg. 7, para. 4 and pg. 9, para. 5 of Terada). Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the invention to substitute the glycol ether solvent utilized in modified Example C-1 of modified Mori with an ethylene glycol monohexyl ether solvent (i.e., a solvent with a ClogP value of 1.9, which falls within the claimed “between 1.5 and 2.0”) like that disclosed by Terada, as the substitution of art-recognized equivalents has been shown to be within the level of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP § 2143. In this case, all the solvents disclosed above are predictable interchangeable equivalents, i.e., all are glycol monoethers disclosed by Terada that can be used as organic solvents in an ink composition, and thus it would have been obvious to a person of ordinary skill to perform the above substitution.
Regarding claim 6, modified Mori teaches the invention as discussed above in claim 1, including Example C-1 (see pg. 14, para. 5-9; also see Example C-1 in Table 1 on pg. 31 of untranslated Mori document). However, Mori fails to explicitly teach in Example C-1 an organic solvent that is either diethylene glycol monohexyl ether or ethylene glycol monohexyl ether. 
Terada teaches a solvent-based ink composition comprising a pigment, water, and at least one organic solvent that is preferably an alkylene glycol ether (“The solvent-based ink composition according to this embodiment is a solvent-based ink composition containing a base metal pigment, an organic solvent, and water”) (see pg. 7, para. 4). Terada further teaches that the solvent-based ink composition can include a fluorine-based surfactant (“The solvent-based ink composition according to the present embodiment may further include at least one surfactant selected from the group consisting of a fluorine-based surfactant and a silicone-based surfactant”) (see pg. 9, para. 5). Terada further teaches a multitude of possible alkylene glycol monoethers that can be used in the solvent-based ink composition, including ethylene glycol monobutyl ether, diethylene glycol monobutyl ether, triethylene glycol monobutyl ether, and dipropylene glycol monomethyl ether, all of which are solvents also disclosed by Mori, as discussed above (see pg. 7, para. 10 and pg. 8, para. 1 of Terada; all four of the above solvents are disclosed by Terada as potential solvents; also see pg. 8, para. 3 of Mori and the above discussion concerning these four solvents). Terada further discloses ethylene glycol monohexyl ether as a potential solvent (see pg. 7 para. 10 and pg. 8, para. 1 of Terada). It is noted that ethylene glycol monohexyl ether is a compound represented by General Formula (I) (see Figure I above).
Terada is considered to be analogous to the claimed invention because Terada is related to a solvent-based ink composition containing a colorant, water, and a fluorosurfactant (see pg. 7, para. 4 and pg. 9, para. 5 of Terada). Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the invention to substitute the glycol ether solvent utilized in modified Example C-1 of modified Mori with an ethylene glycol monohexyl ether solvent like that disclosed by Terada, as the substitution of art-recognized equivalents has been shown to be within the level of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP § 2143. In this case, all the solvents disclosed above are predictable interchangeable equivalents, i.e., all are glycol monoethers disclosed by Terada that can be used as organic solvents in an ink composition, and thus it would have been obvious to a person of ordinary skill to perform the above substitution.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (WO2012070243A1) (hereinafter referred to as simply “Mori”), as applied to claim 1 above, and further in view of Itabashi (JP2009029880A). The attached machine translations for Itabashi and Mori are referenced below.
Regarding claim 8, modified Mori teaches the invention as discussed above in claim 1, including modified Example C-1 (see pg. 14, para. 5-9; also see Example C-1 in Table 1 on pg. 31 of untranslated Mori document, and discussion above). However, Mori fails to explicitly teach in modified Example C-1 the presence of an anionic fluorosurfactant. 
Itabashi teaches an ink composition comprised of a colorant, at least one solvent, and an anionic  fluorosurfactant (see Example 1 of Itabashi, which contains three colorants, two solvents, and a fluorosurfactant, F-top 123B; F-top 123B is disclosed by Itabashi as an “anionic fluorosurfactant”) (see pg. 7, para. 4-15). Itabashi further discloses water, ethylene glycol monobutyl ether, ethylene glycol monohexyl ether, diethylene glycol monobutyl ether, triethylene glycol monobutyl ether, and dipropylene glycol monomethyl ether as potential solvents that can be used in the ink composition (see pg. 5, para. 6; all of the above solvents are disclosed by Itabashi as potential solvents). 
	Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to use the anionic fluorosurfactant, F-top 123B, as the fluorosurfactant in Example C-1 of Mori, as Itabashi teaches F-top 123B as a known and suitable material to be used as a fluorosurfactant in an ink composition. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07. The substitution of art-recognized equivalents is within the level of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP § 2143. In this case, F-top 123B and MF477 in Example C-1 of Mori are both known fluorosurfactants used in ink compositions, and thus it would have been obvious to substitute one for the other.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ota (JP2017109485A) teaches an inkjet ink composition (see “first ink composition” referenced in Abstract) comprising a colorant, water, an organic solvent, and a fluorine surfactant (see “first ink composition” referenced in Abstract; see pg. 4, para. 1, 3, and 6; see pg. 11 para. 6). It is noted that Ota could render obvious at least claim 1 (see “first ink composition” referenced in Abstract, see pg. 4, para. 1, 3, 6, and 7; see pg. 11 para. 6; see pg. 12, para. 3), but because it's concurrent with the rejections set above, it is not set forth at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E Barzach whose telephone number is (571)272-8735. The examiner can normally be reached Monday - Friday; 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on 571-270-5758. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY EUGENE BARZACH/Examiner, Art Unit 4172                                                                                                                                                                                                        
/Liesl C Baumann/Supervisory Patent Examiner, Art Unit 4172